Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 17-30 are pending in this office action. This action is responsive to Applicant’s application filed 11/05/2020.

Priority
3.	Applicant’s claim for the benefit of 17/090441, filed 11/05/2020 is a continuation of 16/019694, filed 06/27/2018 ,now U.S. Patent #10,860,561 claims foreign priority to 10-2018-0059336 , filed 05/25/2018 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 11/05/2020 (the filing date), but depending upon the specific material claimed, could be as early as 05/25/2018. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 17-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,860,561.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 17-30 in Instant Application that is rejected by corresponding claim(s) in US Patent No. 10,860,561claim 1-9.

Instant Application
US 10,860,561
17. A computer program stored in a non-transitory computer readable storage medium including encoded commands, which is configured to cause one or more processors to perform operations in order to enhance retrieval performance of data when the computer program is executed by the one or more processors of a computer system, wherein the operations include: 
 	an operation of receiving a query for requesting an index build, 
 	an operation of performing a monitoring operation for the index build based on a predetermined monitoring algorithm, 
 	an operation of generating monitoring result information as a result of the monitoring operation, an operation of creating a database 
 	an operation of storing the created database index structure, 
 	wherein the monitoring result information is generated at least partially based on count information of access to a column value of a base data structure referred to by the database index structure. 




18. The computer program stored in the non-transitory computer readable storage medium of claim 17, wherein the monitoring result information includes an indication as to which indexing scheme of a first type and a second type is to be used in units of row or in units of key value. 













































19. The computer program stored in the non-transitory computer readable storage medium of claim 18, wherein when the count information of the access to the column value or the count information of the access to the key value is larger than a predetermined access threshold count value, the monitoring result information 
 	when the count information of the access to the column value or the count information of the access to the key value is equal to or smaller than the predetermined access threshold count value, the monitoring result information represents that the second type indexing scheme is to be used. 

20. The computer program stored in the non-transitory computer readable storage medium of claim 17, wherein the monitoring result information is generated in units of partition at least partially based on partition characteristic information of the base data structure referred to by the database index structure. 


21. The computer program stored in the non-transitory computer readable storage medium of claim 20, wherein the partition characteristic information of the base data structure is determined based on at least one of size 

22. The computer program stored in the non-transitory computer readable storage medium of claim 21, wherein when the size information of the distinct value of the partition is smaller than a predetermined size threshold value or the DML occurrence count information for the partition is smaller than a predetermined DML occurrence count threshold value, the monitoring result information represents that the first type indexing scheme is to be used for the partition, and  
 	when the DML occurrence count information for the partition is equal to or larger than the predetermined DML occurrence count threshold value, the monitoring result information represents that the second type indexing scheme is to be used for the partition. 

23. The computer program stored in the non-transitory computer readable storage medium of 

24. The computer program stored in the non-transitory computer readable storage medium of claim 23, wherein when the last access time information of the data included in the partition is older than predetermined threshold time information, the monitoring result information represents that the first type indexing scheme is to be used for the partition, and 
 	when the last access time information of the data included in the partition is not older than the predetermined threshold time information, the monitoring result information represents that the second type indexing scheme is to be used for the partition. 














25. The computer program stored in the non-transitory computer readable storage medium of claim 17, 
wherein the database index structure at least partially includes a sub index structure of a first level, which includes at least one of a root node and a branch node, and a sub index structure of a second level which is lower than the first level, which includes a leaf node. 

26. The computer program stored in the non-transitory computer readable storage medium of claim 25, wherein the first level sub index structure includes a start ROWID value of a sub index structure of a lower level and an address 
 	the second level sub index structure includes a plurality of columns and an indication representing which indexing scheme of the first type and the second type, different from the first type indexing scheme, is to be used by the second level sub index structure. 

27. The computer program stored in the non-transitory computer readable storage medium of claim 26, wherein a first column among the plurality of columns of the second level sub index structure includes key values, 
 	a second column among the plurality of columns of the second level sub index structure includes ROWID values corresponding to rows of a data block, and 
 	a third column among the plurality of columns of the second level sub index structure includes a bitmap value, which is a bit value indicating a relative distance between a reference point and locations of other ROWID values in the second level sub index structure, 



28. The computer program stored in the non-transitory computer readable storage medium of claim 26, wherein a fourth column among the plurality of columns of the second level sub index structure includes end ROWID value and the end ROWID value includes the NULL value when the monitoring result information represents that the second type indexing scheme is to be used. 

29. A method performed by a database management system (DBMS), the method comprising: 
 	receiving a query for requesting an index build, 

 	generating monitoring result information as a result of the monitoring operation, 
 	creating a database index structure based on the monitoring result information, and 
 	storing the created database index structure, 
 	wherein the monitoring result information is generated at least partially based on count information of access to a column value of a base data structure referred to by the database index structure. 

30. A database management apparatus comprising: 
 	a processor; and 
 	a storage unit configured to store the database index structure, 
 	wherein the processor is configured to 
 	receive a query for requesting an index build, 

 	generate monitoring result information as a result of the monitoring operation, 
 	create a database index structure based on the monitoring result information, and 
 	store the created database index structure, 
 	wherein the monitoring result information is generated at least partially based on count information of access to a column value of a base data structure referred to by the database index structure. 









 	

        
                   an operation of creating a database index structure for pointing a data storage location based on monitoring result information depending on a monitoring algorithm, which is generated at least partially based on count information of access to a column value of a base data structure referred to by the database index structure and 






       includes an indication as to which indexing scheme of a first type and a second type is to be used in units of row or in units of key value, in a database management system (DBMS), wherein the database index structure at least partially includes a sub index structure of a first level, which includes at least one of a root node and a branch node, and a sub index 
    
2. The computer program stored in the non-transitory computer readable storage medium of claim 1, wherein a fourth column among the plurality of columns of the second level sub index structure includes end ROWID value and the end ROWID value includes the NULL value when the monitoring result information represents that the second type indexing scheme is to be used. 
    
3. The computer program stored in the non-transitory computer readable storage medium of claim 1, wherein when the count information of the access to the column value or the count information of the access to the key value is larger than a predetermined access threshold count value, the monitoring result information 
          when the count information of the access to the column value or the count information of the access to the key value is equal to or smaller than the predetermined access threshold count value, the monitoring result information represents that the second type indexing scheme is to be used. 
    
4. The computer program stored in the non-transitory computer readable storage medium of claim 1, wherein the monitoring result information depending on the monitoring algorithm is generated in units of partition at least partially based on partition characteristic information of the base data structure referred to by the database index structure. 
    
5. The computer program stored in the non-transitory computer readable storage medium of claim 1, wherein the partition characteristic information of the base data structure is determined based on at least one of size 
    
6. The computer program stored in the non-transitory computer readable storage medium of claim 5, wherein when the size information of the distinct value of the partition is smaller than a predetermined size threshold value or the DML occurrence count information for the partition is smaller than a predetermined DML occurrence count threshold value, the monitoring result information represents that the first type indexing scheme is to be used for the partition, and 
              when the DML occurrence count information for the partition is equal to or larger than the predetermined DML occurrence count threshold value, the monitoring result information represents that the second type indexing scheme is to be used for the partition. 
   
7. The computer program stored in the non-transitory computer readable storage medium 


               when the last access time information of the data included in the partition is older than predetermined threshold time information, the monitoring result information represents that the first type indexing scheme is to be used for the partition, and 
          when the last access time information of the data included in the partition is not older than the predetermined threshold time information, the monitoring result information represents that the second type indexing scheme is to be used for the partition. 

8. A method performed by a database management system (DBMS), the method comprising: 

wherein the database index structure at least partially includes a sub index structure of a first level, which includes at least one of a root node and a branch node, and a sub index structure of a second level which is lower than the first level, which includes a leaf node, 



                        the first level sub index structure includes a start ROWID value of a sub index structure of a lower level and an 
       the second level sub index structure includes a plurality of columns and an indication representing which indexing scheme of the first type and the second type, different from the first type indexing scheme, is to be used by the second level sub index structure, 



                       a first column among the plurality of columns of the second level sub index structure includes key values, 
           a second column among the plurality of columns of the second level sub index structure includes ROWID values corresponding to rows of a data block, and 
             a third column among the plurality of columns of the second level sub index structure includes a bitmap value, which is a bit value indicating a relative distance between a reference point and locations of other ROWID values in the second level sub index 
    































9. A database management apparatus comprising: 
 	a processor configured to create a database index structure for pointing a data storage location based on monitoring result information depending on a monitoring algorithm, which is generated at least partially based on count information of access to a column value of a base data structure referred 
 	a storage unit configured to store the database index structure, wherein the database index structure at least partially includes a sub index structure of a first level, which includes at least one of a root node and a branch node, and a sub index structure of a second level which is lower than the first level, which includes a leaf node, the first level sub index structure includes a start ROWID value of a sub index structure of a lower level and an address value for accessing the lower level sub index structure, the second level sub index structure includes a plurality of columns and an indication representing which indexing scheme of the first type and the second type, different from the first type indexing scheme, is to be used by the second level sub index structure, a first column among the plurality of columns of the second level sub index 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 17-30 are merely an obvious variation of claims 1-9 of US Patent No. 10,860,561. Therefore, these two sets of claims are not patentably distinct.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 17-23, 25-26, and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashiyama et al. (US Patent Publication No. 2008/0114787 A1, hereinafter “Kashiyama”) in view of Chandrasekar et al. (US Patent Publication No. 2009/0037369 A1, hereinafter “Chandrasekar”).
As to Claim 17, Kashiyama teaches the claimed limitations:
“A computer program stored in a non-transitory computer readable storage medium including encoded commands, which is configured to cause one or more processors to perform operations in order to enhance retrieval performance of data when the computer program is executed by the one or more processors of a computer system, wherein the operations include:” as the storage system stores the stream data and indexes for the stream data. The storage system may be any recording medium such as a memory, a disk, a tape, and a flash memory. Moreover, the storage system may have a hierarchical structure including multiple recording media. The query executing module converts the information on the stream data stored in the storage system into significant data, and output the significant data (paragraph 0059).
 	“An operation of receiving a query for requesting an index build” as receives a command input by the user or the application, the query management module manages a query indicating a process (paragraph 0057). The index management module manages index information representing information relating to indexes when a node of the index is split in the storage system (paragraph 0058).

 	“an operation of generating monitoring result information as a result of the monitoring operation, an operation of creating a database index structure based on the monitoring result information” as an application running on a computer as stream data based on a command input by a user or an application running on a computer, converts the input stream data into significant information, produces (e.g., generating) an output result and supplies a user or an application running on a computer with the output result (paragraph 0052). In order to accelerate the search process carried out on the stream data, the stream data processing system prepares an index for the stream data and the query executing module reads out the stream data via the index. In this case, the user or the application running on the computer inputs the tendency of the values of index keys of the index and the distribution of the values of the index keys to the stream data characteristic information management module and inputs the node split ratio for the index into the index management module (paragraph 0065).
 	“an operation of storing the created database index structure” as the query setting module transmits the produced execution tree to the query executing module and causes the query executing module to store the produced execution tree (e.g., database index structure). The query management table is a table for storing information set by the query setting module (paragraph 0068, 0163). 
 	Although Kashiyama teaches the index monitoring module refers to the query management table and monitors index to be monitored. If the index monitoring module acquires index monitoring information as a result of the monitoring, the index monitoring module updates the index monitoring information management table (paragraphs 0072, 0077).

Chandrasekar teaches a sibling count can be efficiently built up during XML index creation by simply maintaining a hash table based on the name of the element. The hash table only needs to be maintained at one level and can be discarded when the parent element goes out of scope. In the case of piece-wise updates to the index, the sibling count is kept in sync whenever an element is deleted or inserted (paragraphs 0025, 0028). A single-path query is optimized by using a sibling count. An XML index for an XML document is created. In one embodiment, creation of an XML index includes creation of the relational database structure of a PATH table. The sibling counts for all nodes are determined and the sibling counts are stored in a PATH table column in a corresponding row. Finally, certain secondary indices, including a b-tree index on the value column of the PATH table, are created (paragraph 0031).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Kashiyama and Chandrasekar before him/her, to modify Kashiyama generated at least partially based on count information of access to a column value of a base data structure referred to by the database index structure because that would provide for using sibling-counts in XML indices to optimize single-path queries using a b-tree XML index with a SQL query logarithmically reduces the number of disk accesses as taught by Chandrasekar (abstract). 

As to Claim 18, Kashiyama teaches the claimed limitations:
“wherein the monitoring result information includes an indication as to which indexing scheme of a first type and a second type is to be used in units of row or in units of key value” as (paragraphs 0112-0118; see also element 701-index name, element 705-node type, element 706-partition ratio of figure 8).

 As to Claim 19, Kashiyama teaches the claimed limitations:
 “wherein when the count information of the access to the column value or the count information of the access to the key value is larger than a predetermined access threshold count value, the monitoring result information represents that the first type indexing scheme is to be used, and when the count information of the access to the column value or the count information of the access to the key value is equal to or smaller than the predetermined access threshold count value, the monitoring result information represents that the second type indexing scheme is to be used” as predetermined access threshold (paragraphs 0077, 0116, 0122, 0168, 0174-0180).
Chandrasekar teaches (abstract, paragraphs 0021, claim 1).

As to Claim 20, Kashiyama teaches the claimed limitations:
 	“wherein the monitoring result information is generated in units of partition at least partially based on partition characteristic information of the base data structure referred to by the database index structure” as partition (e.g., split), characteristic information include size (e.g., store area ratio) , occurrence (e.g., frequent) (abstract, paragraphs 0010, 0012, 0065, 0140-0142, claim 18).

As to Claim 21, Kashiyama teaches the claimed limitations:
 	“wherein the partition characteristic information of the base data structure is determined based on at least one of size information of a distinct value of the partition and count information of occurrence of a data manipulation language (DML) for the partition” as (abstract, paragraphs 0007, 0010, 0012, 0021, 0024, 0065, 0140-0142, claim 18)

As to Claim 22, Kashiyama teaches the claimed limitations:


As to Claim 23, Kashiyama teaches the claimed limitations:
 	“wherein the monitoring result information is determined at least partially based on last access time information of data included in the partition” as (abstract, paragraphs 0079, 0167,  0169, 0172, 0221-0223; see also element 1001 of figure 17).

As to Claim 25, Kashiyama teaches the claimed limitations:
 	“wherein the database index structure at least partially includes a sub index structure of a first level, which includes at least one of a root node and a branch node, and a sub index structure of a second level which is lower than the first level, which includes a leaf node” as (paragraphs 0119-0130).

As to Claim 26, Kashiyama teaches the claimed limitations:
 “wherein the first level sub index structure includes a start ROWID value of a sub index structure of a lower level and an address value for accessing the lower level sub index structure, and the second level sub index structure includes a plurality of columns and an indication representing which indexing scheme of the first type and the second type, different from the first type indexing scheme, is to be used by the second level sub index structure” as (paragraphs 

As to Claim 28, Kashiyama teaches the claimed limitations:
 	“wherein a fourth column among the plurality of columns of the second level sub index structure includes end ROWID value and the end ROWID value includes the NULL value when the monitoring result information represents that the second type indexing scheme is to be used” as empty node (e.g., NULL value) (paragraphs 0126-0128).

As to claim 29 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 17. In addition, Kashiyama teaches the system configuration the node split ratio of the index is switched. The method of switching the node split ratio, the method of setting the key tendency (abstract, paragraph 0295). Therefore this claim is rejected for at least the same reasons as claim 17.

As to claim 30 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 17. In addition, Kashiyama teaches the system configuration the node split ratio of the index is switched. The method of switching the node split ratio, the method of setting the key tendency (abstract, paragraph 0295). Therefore this claim is rejected for at least the same reasons as claim 17.

Allowable Subject Matter
6.	Claims 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/19/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156